United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0803
Issued: July 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 10, 2016 appellant filed a timely appeal of a February 9, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to a July 17, 2015 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after the February 9, 2016 decision.
The Board’s jurisdiction, however, is limited to reviewing the evidence that was before OWCP at the time of its
final decision. Therefore the Board lacks jurisdiction to review this additional evidence on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On July 22, 2015 appellant, then a 40-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on July 17, 2015 he strained his left elbow in a motor
vehicle accident while in the performance of his duties. In support of his claim, he submitted a
copy of the crash report from the police. This report indicated that he was stopped at an
intersection when another vehicle struck his vehicle from the rear. The driver of the other
moving vehicle was charged with driving under the influence and driving with a suspended
license.
In a letter dated July 28, 2015, OWCP requested that appellant provide additional factual
and medical evidence in support of his claim for traumatic injury. It informed appellant that
medical evidence must be from a qualified physician and allowed him 30 days for a response.
Appellant was treated at an emergency room on July 17, 2015. He exhibited tenderness
in his left hand, wrist, left upper arm, and thoracic back. Appellant reported pain in his upper
back and left arm. He noted that the motor vehicle accident had occurred one hour prior to his
emergency room visit. Appellant was in the driver’s seat at the time of the accident and was
restrained by a shoulder strap and a lap belt. He did not lose consciousness, and the vehicle’s
windshield was intact with no deployment of the airbag. Dr. Jha’Nae Stoffer, a physician Boardcertified in emergency medicine, reviewed x-rays of appellant’s left hand, forearm, and elbow
and found these to be negative except for an old fracture in appellant’s left forearm. She found
no swelling, no ecchymosis, no deformity, and no wounds in appellant’s left upper extremity and
upper back. Dr. Stoffer diagnosed pain in limb and pain in thoracic spine.
By decision dated September 4, 2015, OWCP denied appellant’s claim, finding that,
although he established that the employment event occurred as alleged, he failed to submit
sufficient medical evidence of a diagnosed condition resulting from the July 17, 2015 motor
vehicle accident. It noted that pain was considered a symptom and not a diagnosis of a medical
condition.
Appellant submitted September 1, 2015 reports from Elizabeth A. Longbothum, a nurse
practitioner, diagnosing a hematoma of the arm based on a minimal lump proximal to the radius.
She also described the motor vehicle accident of July 17, 2015.
Appellant requested a review of the written record from OWCP’s Branch of Hearings and
Review on September 29, 2015. He submitted a note dated July 20, 2015 from Brian Reasoner,
a family nurse practitioner, describing appellant’s reports of right shoulder or clavicle pain.
Mr. Reasoner described the motor vehicle accident and noted that appellant demonstrated
bruising, spasms, crepitus, and weakness. He noted that appellant’s seatbelt was located in his
reported area of pain. Mr. Reasoner diagnosed a shoulder contusion and acute pain due to
trauma.
Appellant submitted an additional note from Ms. Longbothum dated
November 13, 2015.
In a note dated December 19, 2015, Dr. John Medlen, a Board-certified orthopedic
surgeon, asserted that appellant had experienced left forearm pain and weakness in his left hand
since his motor vehicle accident on July 17, 2015. He found scapular fracture and pneumothorax

2

following the motor vehicle accident on July 17, 2015. Dr. Medlen reported that appellant was
rear-ended while driving a postal vehicle and had since then experienced left upper extremity
pain, numbness, and weakness. He diagnosed synovitis and tenosynovitis and medial
epicondylitis of the left elbow. Appellant underwent a left elbow magnetic resonance imaging
(MRI) scan on January 8, 2016 which demonstrated mild distal biceps tendinitis with no
evidence of significant tear or other internal derangement.
By decision dated February 9, 2016, OWCP’s hearing representative reviewed the written
record and found that the medical evidence of record was insufficient to meet appellant’s burden
of proof. She noted that Dr. Stoffer diagnosed pain, but no other condition as resulting from the
accepted motor vehicle accident. The hearing representative further noted that, while
Dr. Medlen provided a diagnosis of synovitis and tenosynovitis, he did not provide a reasoned
opinion establishing that these conditions were due to the motor vehicle accident. OWCP found
that there was no contemporary medical evidence to support the diagnoses of scapular fracture
and pheumothorax.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged, and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”6 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.7 Second, the employee must submit sufficient

3

Supra note 1.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

20 C.F.R. § 10.5(ee).

7

John J. Carlone, 41 ECAB 354 (1989).

3

evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.8
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.9 Medical rationale includes a physician’s detailed opinion on
the issue of whether these is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.10
ANALYSIS
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish that he sustained an injury as a result of his July 17, 2015 employment incident.
Appellant has submitted sufficient factual information to establish that the July 17, 2015
motor vehicle accident occurred as alleged. However, he has not submitted the necessary
medical opinion evidence to establish an injury resulting from this employment incident.
Appellant initially sought treatment in the emergency room following the July 17, 2015
employment incident. Dr. Stoffer examined appellant and diagnosed pain in his left upper
extremity and thoracic spine. The Board has held that the mere diagnosis of “pain” does not
constitute the basis for payment of compensation.11 As Dr. Stoffer did not provide any other
diagnosis of a condition resulting from the July 17, 2015 motor vehicle accident, her report is not
sufficient to meet appellant’s burden of proof.
Dr. Medlen examined appellant on December 19, 2015 (five months after the accident),
due to continued left forearm pain and weakness in his left hand following the motor vehicle
accident on July 17, 2015. He indicated that appellant had sustained a scapular fracture and
pneumothorax due to this accident. The Board notes that the record does not support that these
conditions were present on July 17, 2015. Dr. Stoffer obtained x-rays of appellant’s left arm and
these reports were read as negative. Dr. Medlen’s report is not based on a consistent medical
history and is therefore of limited probative value.12 He diagnosed synovitis and tenosynovitis
and medial epicondylitis of the left elbow due to the motor vehicle accident. While these
conditions, if established as caused by the motor vehicle accident could be compensable,
Dr. Medlen failed to provide the necessary accurate history and medical reasoning explaining
8

J.Z., 58 ECAB 529 (2007).

9

T.F., 58 ECAB 128 (2006).

10

A.D., 58 ECAB 149 (2006).

11

Robert Broome, 55 ECAB 339 (2004).

12

See Beverly R. Jones, 55 ECAB 411 (2004) (medical conclusions based on inaccurate or incomplete histories
are of diminished probative value).

4

how and why these diagnoses arose five months after the motor vehicle accident. For these
reasons, his report is not sufficient to meet appellant’s burden of proof.13
Appellant also submitted reports from Ms. Longbothum, a nurse practitioner, and
Mr. Reasoner, a family nurse practitioner. Healthcare providers such as nurses, acupuncturists,
and physician assistants are not considered physicians under FECA and their reports and
opinions do not constitute competent medical evidence to establish a medical condition,
disability, or causal relationship.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish an injury causally related to a July 17, 2015 employment incident.

13

Id.

14

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jane A. White, 34 ECAB 515 (1983).

5

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 13, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

